NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                               2006-3159, 2008-3060


                              CHRISTIAN M. DEJOHN,

                                                          Petitioner,

                                         v.

                          DEPARTMENT OF THE ARMY,

                                                          Respondent.


      Andrea L. D’Ambra, Drinker Biddle & Reath LLP, of Philadelphia, Pennsylvania,
argued for petitioner. With her on the brief were Jeffrey M. Boerger and Michael J.
Burg. Of counsel was Brian T. Guthrie.

       Todd M. Hughes, Deputy Director, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
him on the brief was Gregory G. Katsas, Assistant Attorney General, Jeanne E.
Davidson, Director, Donald E. Kinner, Assistant Director, and James W. Poirier, Trial
Attorney. Of counsel on the brief were Thomas G. Kane, Installation Legal Officer,
United States Department of the Army, of Carlisle, Pennsylvania, Kerry B. McTigue,
General Counsel, Steven E. Abow, Assistant Counsel, and Risa B. Cherry, Attorney-
Advisor, Office of Personnel Management, of Washington, DC.

      George E. Quillin, Foley & Lardner LLP, of Washington, DC, for Amicus Curiae
Disabled American Veterans. With him on the brief was Mary M. Calkins.

      Salvatore P. Tamburo, Dickstein Shapiro LLP, of Washington, DC, for Amicus
Curiae the American Legion, et al. With him on the brief was Steven M. War. Of
counsel on the brief were Margaret C. Bartley, National Veterans Legal Services, of
Washington, DC, and Philip B. Onderdonk, Jr., The American Legion, Indianapolis,
Indiana.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                              2006-3159, 2008-3060


                             CHRISTIAN M. DEJOHN,

                                                     Petitioner,

                                          v.

                          DEPARTMENT OF THE ARMY,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           PH3443050291-I-1 and PH3443060336-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED November 10, 2008                    /s/ Jan Horbaly
                                          Jan Horbaly, Clerk